Citation Nr: 0606312	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-28 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from October 1986 to 
November 1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Portland, 
Oregon, that denied service connection for low back 
disability.  In June 2004, the Board remanded the matter to 
the RO via Appeals Management Center (AMC) to obtain 
additional evidence.  The matter was returned to the Board in 
January 2006 for final appellate consideration.

This matter initially included claims for service connection 
a hip disorder and left ear hearing loss.  The Board rendered 
a final decision on these claims in June 2004.  As such, the 
issues of entitlement to service connection for a hip 
disorder and left ear hearing loss are no longer the subjects 
of appellate consideration.


FINDING OF FACT

There is no competent medical evidence showing that the 
veteran's chronic low back strain had its onset in service or 
was otherwise caused or aggravated by his active service.


CONCLUSION OF LAW

Chronic low back strain was not incurred or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By letters dated in July 2001, June 2004, and December 2004, 
the RO advised the veteran of the essential elements of the 
VCAA.  The veteran was advised that VA would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claim for service connection, but that he 
must provide enough information so that VA could request any 
relevant records.  The veteran was informed of the evidence 
that VA had requested.  The veteran was also asked to 
identify any additional information or evidence that he 
wanted VA to try and obtain.  He was advised of the type(s) 
of evidence needed to substantiate his claim for service 
connection.  The June 2004 letter specifically informed the 
veteran to submit any evidence that he possessed that 
pertained to his claim.  The July 2001, June 2004, and 
December 2004 letters therefore provided the notice of all 
four elements that were discussed above.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

The May 2002 rating decision, August 2003 Statement of the 
Case (SOC), and November 2005 Supplemental Statement of the 
Case (SSOC) collectively notified the veteran of the relevant 
laws and regulations and essentially advised him of the 
evidence necessary to substantiate his claim for service 
connection.  The August 2003 SOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial. 

The veteran's service medical records are on file.  
Outpatient treatment records have been obtained from the 
Royal Chiropractic Clinic and the Eugene VA Outpatient Center 
(VAOC).  In a letter dated in June 2004, the AMC asked the 
veteran to identify all VA and non-VA health care providers 
that had treated him for his back disorder prior and after 
service including those who had treated him after his 
reported injuries in 1980, 1982, and 1991.  The veteran did 
not respond.  The veteran has not identified any additional 
outstanding medical records that would be pertinent to the 
claim on appeal.  The veteran was afforded a VA examination 
in January 2005.  The Board therefore finds that VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2005); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.


Service Connection

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005).

A review of evidence shows that the veteran currently suffers 
from a low back disability.  Chronic functional low back 
strain was diagnosed on VA examination in January 2005.  
There is also evidence that the veteran suffered a back 
injury in service.  Specifically, the veteran was seen in 
October 1986 for complaints of back pain.  He said he had 
fallen from the top bunk the day before.  There was 
tenderness at the right buttock.  The impression was 
contusion of the right buttock.  The question left for the 
Board's consideration is whether an etiological relationship 
exists between the veteran's in service back injury and his 
current chronic low back strain.  A preponderance of the 
evidence weighs against this aspect of the veteran's claim.

First, the Board notes that service medical records following 
the October 1986 injury are negative for complaints or 
treatment of low back problems.  Further, although he gave a 
history of occasional mechanical low back pain at his 
discharge examination, the veteran's discharge examination 
indicated that his spine was normal.  There is also no 
evidence of any type of back disability until 1999, which is 
nine years post military service.  

Records received from the Royal Chiropractic Clinic make no 
reference to the veteran's active service.  The records only 
address pre-service and post-service accidents that resulted 
in back pain.  Indeed, when he was examined by Royal 
Chiropractic in February 1999, the veteran reported that he 
was injured in a motor vehicle accident in 1980, a motorcycle 
accident in 1982, and a workplace lifting injury in 1991.  He 
also stated that he had recently suffered a fall at the 
workplace.  

Finally, after reviewing the complete claims file and 
examining the veteran, a VA examiner indicated in January 
2005 that it was "impossible to determine the etiology or 
origin" of the veteran's disability without "resorting to 
mere speculation or guesswork."  The Court has long held 
that service connection may not be granted based on a 
speculative medical opinion.  See Stegman v. Derwinski, 3 
Vet. App. 228 (1992) (held that evidence favorable to the 
veteran's claim that did little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure was insufficient to establish 
service connection).  The January 2005 opinion therefore has 
limited probative value.  As such, the Board finds that the 
veteran has failed to submit any competent medical evidence 
showing that his chronic low back strain was caused or 
aggravated by his active service.  

To the extent that the veteran himself has claimed he 
currently has a low back disability that was caused or 
aggravated by an in-service fall, the Board notes that as a 
layman, he has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical diagnosis or etiology cannot constitute evidence upon 
which to grant the claim for service connection.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for low back disability and 
that, therefore, the provisions of § 5107(b) are not 
applicable.

The Board notes that there is a question as to whether the 
veteran had some type of low back disability prior to his 
active service.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§§ 3.303(c), 3.304(b), 3.306 (2005).  A February 1999 report 
received from the Royal Chiropractic Clinic indicating that 
the veteran gave a history of low back pain following 
accidents that occurred in 1980 and 1982.  The veteran 
reported at that time that he was injured in a motor vehicle 
accident in 1980 and a motorcycle accident in 1982.  The 
veteran's 1986 service enlistment examination nevertheless 
indicated that his spine was normal.  His service medical 
records also make no reference to a preexisting back 
condition.  Absent evidence to the contrary, the veteran will 
be presumed to have been in sound condition at the time he 
entered service.  See 38 U.S.C.A. § 1111.  However, such a 
finding does not overcome the sheer lack of evidence relating 
the veteran's current low back disability to his active 
service.


ORDER

Entitlement to service connection for low back disability is 
denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


